DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Claims 1 – 6 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (US 5,271,370).
Regarding Claims 1 and 6:
Shimada et al. teaches a device for injecting an emulsion into an internal combustion engine of a motor vehicle, comprising a water tank (41) for storing water; a fuel tank (21) for storing fuel,  first and second fluid lines (43 and in Fig 1, the line connecting tank 21 to mixer 43), an emulsion mixer (43) having a mixing chamber, first and second inlets (at 43, the two fuel lines), and an outlet ( via 47), the water tank being connected to the first inlet via the first fluid line, and the fuel tank is being connected to the second inlet via the second fluid line,  the emulsion mixer is being configured to output an emulsion that comprises the fuel and the water via the outlet and a control unit (70) external of the mixing chamber and configured to control a mixing ratio of the fuel and the water without using any valves external of the mixing chamber by sensing a rotation speed of a crankshaft of the internal combustion engine and injecting intermittent injections of the water into the mixing chamber at an injection frequency and an injection duration in accordance with a the sensed rotation speed of a the crankshaft of the internal combustion engine. (Col 6 lines 14 – 29 and via 71, 72, and 73; by varying and changing the fuel amount of water and gasoline, a ratio is determined based on the engine conditions as described).
Regarding Claim 3:
Shimada teaches the emulsion mixer (43) is configured to mix the fuel with the water in the mixing chamber.
Regarding Claim 4:
Shimada teaches a housing (the mixer 43), the inlets and the outlet being arranged on the housing, and the mixing chamber being within the housing.
	Regarding Claim 5:
Shimada teaches the internal combustion engine (EN) is connected to the outlet via a third fluid line (Fig 1).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747